Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 1, 2018                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  158624(36)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  JOSEPH JASMAN,                                                                                                       Justices
            Plaintiff-Appellant,
                                                                      SC: 158624
  v                                                                   COA: 344389
                                                                      Ionia CC: 18-033016-AH
  RICHARD A. HANDLON CORRECTIONAL
  FACILITY WARDEN,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion to waive fees is considered and it is
  DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be liable
  for filing fees.
          Within 21 days of the certification of this order, plaintiff shall pay to the Clerk of
  the Court an initial partial filing fee of $81.00, which is 50 percent of his average monthly
  deposits for the past twelve months. Appellant must also submit a copy of this order with
  the payment and must refile the pleadings that are being returned with this order as
  acknowledgement of his responsibility to pay the balance of the filing fee. Failure to
  comply with this order shall result in the appeal being administratively dismissed.
          If plaintiff timely pays the partial fee and refiles the pleadings, monthly payments
  shall be made to the Department of Corrections in the amount of 50 percent of the deposits
  made to appellant’s account until the payments equal the balance due of $294.00. That
  amount shall then be remitted to this Court.
          Pursuant to MCL 600.2963(8), appellant shall not file a new civil action or appeal
  with this Court until the entry fee in this case is paid in full.
          The Clerk of the Court shall furnish two copies of this order to appellant and return
  the appellant’s pleadings with this order.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 November 1, 2018

                                                                                Clerk